PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/747,477
Filing Date: 25 Jan 2018
Appellant(s): WEYLAND et al.



__________________
Alexander H. Spiegler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 27, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

First, note that “high” is recited twice in line 3 of claim 1 which deemed to be an obvious oversight as stated by appellant at footnote 2.  The examiner does not believe that it would affect merit of the office action and patentability of the claim 1 since it can be corrected easily in the future.  The claim 1 of Appendix shows removal of one of the “high”.

(2) Response to Argument
As to A. Summary of argument
The argument of the Summary is noted and Appellant further provides detailed arguments.  The detailed arguments are further addressed below.
 
As to Argument B.1
Appellant asserts that Gugumus ‘364 fails to teach or suggest a combination of the recited additive mixture comprising high molecular weight, sterically hindered triazine(s) and heat reflecting interference pigments.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by  references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Reasons for a motivation to combine cited references were presented in the Non-Final rejection and are further presented below.  
The obviousness rejection can be overcome by showing of unexpected results.
Appellant further asserts that the recited high molecular weight, sterically hindered triazines would properly orient heat reflecting interference pigments in a polymer composition, and thus improve the heat and light stabilization of the polymer compositions to which the mixture is added.  Appellant asserts that the cited references fail to teach the heat and light stabilization of the polymer obtained by proper orientation.
Such asserted properties of the oriented polymer compositions would not applied to claims 1, 3, 5 and 6 claiming a composition comprising an additive mixture without a polymer per se.  
Claims 7-11 reciting a polymer composition comprising the additive mixture would not require the asserted orientation.  In other words, the instant polymer composition can be used to obtain various articles other the film such as various molded parts taught by col. 52, lines 46-64 of Gugumus ‘364 for example.
As to the multilayer film of claims 12, 13 and 15, it would not necessarily require the asserted orientation (i.e., claims do not recite any orientation) and the multilayer film can be obtained by casting not requiring the orientation or by blowing (i.e., stretching/drawing which would yield the orientation) as taught by col. 52, lines 31-32 of Gugumus ‘364.  Gugumus ‘364 teaches laminated films at col. 54, lines 17-20 which would make the multilayer film of claims 12, 13 and 15 obvious as pointed out in the Non-Final rejection.
Gugumus ‘364 teaches utilization of various inorganic and organic pigments at col. 43, lines 33-65 and thus utilization of the art well-known instant heat reflecting interference platelet pigments (i.e., IR-reflective lamellar pigments) taught by [0040-0041] of Kiehne et al. in Gugumus ‘364 as the pigments would have been obvious to one skilled in the art before the effective filing date of invention since Kiehne et al. teach various advantages of employing IR-reflective lamellar pigments with UV stabilizer(s) in [0057].  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the asserted higher time to 50% elongation at break shown by utilizing the instant heat reflecting interference platelet pigments (i.e., IR-reflective lamellar pigments) in the tables 1 and 2 of specification: Scope of claims would be broader than showing even assuming that the asserted higher time to 50% elongation at break had probative value for the following reasons presented in the Non-Final rejection and appellant failed to rebut them.
1. Examples of the Tables 1 and 2 utilizing 1:1 mixture of a compound of the formula (I-1-a) and of formula (II-1-a) recited in the claim 13 are directed to a three-layer film comprising ethylene acetate copolymer and only claims 12, 13 and 15 are directed per se.  In other words, what is unexpected result for the claimed mixture alone of the claims 1-3, 5 and 6 or a polymeric composition and generic article thereof including a molded article other than a multilayer film of the claims 7-11?  
Also, the asserted unexpected time to 50% initial elongation at break would not be a critical factor for a thick molded article useful for outdoor use such as polycarbonate or polyester.  Further, the multilayer film of the claim 12 would encompass various structures such as polyester/ethylene acetate copolymer, polyester/ethylene acetate copolymer/polyester, polyethylene/ethylene acetate copolymer/polyolefin and appellant failed to show any data as to such various structures.  
2. The recited polymer of claims 7 and 15 would encompass various polymers other than the ethylene acetate copolymer used in the examples and claims 7-13 and 15 recite neither any amount of the mixture nor the three-layer film comprising the ethylene acetate copolymer for all three layers further comprising additives other than the mixture of the claim 1.  Further, the multilayer film of claim 12 would encompass not only three-layer taught in the examples but also two-layer or four-layer for example.
Thus, scope of claims is broader than showing even if assuming that Tables 1 and 2 had shown unexpected result. 
Whether an appellant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness the showing must be reviewed to see if the results occur over the entire claimed range. In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Appellant failed to explain why the ordinary artisan would expect the result obtained with the two examples of the specific three-layer film of the ethylene acetate copolymer comprising particular additives (i.e. light stabilizer I-1-a or 1:1 mixture of light stabilizer I-1-a and light stabilizer II-1-a) and the amounts thereof would apply to all species of polymers of the claims 7-13 and 15 comprising any amount of the additives or low density polyethylene and ethylene-butyl acrylate copolymer of the claim 13 comprising any amount of the additives. 
3. The appellant has not established that the evidence in the appellant’s specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims. Appellant must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).  Example 1 of Gugumus ‘364 utilizes polypropylene and thus a fair comparison would be based on the polypropylene, not on the ethylene-butyl acrylate copolymer used in the instant example.


As to Argument B.2
Appellant asserts that Kiehne et al. teach that “commercially available UV stabilizers” have “inadequate thermal stability” and “[o]n orientation, exceptional problems occur, e.g., break-offs due to inadequate film strength” in [0057] which would teach away from using the “commercially available UV stabilizers”.
But, the {0057] further teaches that such phenomena would be the result of employing large amounts (from about 10 to 15 % by weight) of UV stabilizer decomposing at temperatures of from 200 to 240oC into film.  Thus, Kiehne et al. teach utilization of the UV stabilizers with other UV stabilizers with an amount of 0.5 to 3.0% by weight in [0059].  Kiehne et al. further teach various UV stabilizers thermally stable in the temperature range from 260 300oC such as 2-hydroxybenzophenone (note that the instant claims 7, 10 and 13 recite that UV absorber is optional) and sterically hindered amines and triazines in [0054].  

Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to the assertion of unexpected result regarding the orientation, see the response given for the above Argument B.1.

As to Argument B.3
The examiner had stated that “the asserted unexpected time to 50% elongation at break would not be a critical factor for a thick molded article”.
Appellant asserts that the elongation at break is a standard measurement used in the art and the examiner agrees with such general statement.  The examiner had meant that the elongation at break would be one of useful properties for an article inherently subjectable to the elongation such as films, but it would not be for a thick molded article such as buoys, moldings parts under the hood, instrument panel, door panel and sun Argument B.1.

As to Argument C
Appellant asserts that claims 7 and 11-13 are related to final products having improved stability against heat and light that would not have been expected or predicted from the combination of references.
But, again, claims 7 and 11-13 are directed to general final product and see the response given for the above Argument B.1 regarding the assertion of unexpected result. 
The claim 7 is directed to a composition per se, which can be used for obtained various molded article taught at col. 52, lines 46-64 of Gugumus ‘364.  Thus, the asserted improved stability based on the specific multilayer film would have little probative value.  In other words, scope of claims is broader than showing.
The only claims 12 and 13 are directed to the multilayer film which would encompass the multilayer film other than the specific multilayer film of few examples and thus, the asserted improved stability based on the specific multilayer film would have little probative value.  In other words, scope of claims is broader than showing.
Further, the claims 7 and 11-13 are silent as to an amount of the additive mixture and thus the asserted improved stability based on the specific multilayer film of few 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Tae H Yoon/    Primary Examiner, AU 1762

Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767

                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.